1                                                   THE HONORABLE ROBERT S. LASNIK
2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                              WESTERN DISTRICT OF WASHINGTON
10                                             AT SEATTLE
11     DOMAIN NAME COMMISSION LIMITED,
12                      Plaintiff,                     Case No. 2:18-CV-874
13           v.                                        STIPULATION AND ORDER FOR
                                                       BRIEFING SCHEDULE AND STAY
14     DOMAINTOOLS, LLC,
15                      Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER FOR BRIEFING                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                     701 Fifth Avenue, Suite 5600
     SCHEDULE AND STAY: Case No. 2:18-CV-874                        Seattle, Washington 98104-7097
                                                                             +1-206-839-4300
1                                              STIPULATION
2            Plaintiff Domain Name Commission Limited (DNCL) and Defendant DomainTools,
3    LLC (DomainTools), by and through their undersigned counsel, hereby stipulate to the below
4    briefing schedule pertaining to DomainTools’ forthcoming motion to dismiss as well as a stay
5    of discovery pending briefing and resolution of DomainTools’ motion to dismiss. In support
6    of this stipulation, the parties state as follows:
7            1.      On September 12, 2018, the Court entered an order granting in part DNCL’s
8    request for a preliminary injunction. Dkt. No. 43.
9            2.      On September 26, 2018, DomainTools filed a motion to dismiss Plaintiff’s
10   complaint, with a noting date of October 19, 2018. Dkt. No. 46.
11           3.      On October 17, 2018, DNCL filed an amended complaint that included
12   additional allegations in support of its three claims. Dkt. No. 54.
13           4.      On October 12, 2018, DomainTools filed a notice of appeal. Dkt. No. 52.
14           5.      On October 30, 2018, this Court stayed this matter in its entirety pending
15   resolution of DomainTools’ appeal. Dkt. No. 56.
16           6.      On July 17, 2019, the Ninth Circuit Court of Appeals affirmed this Court’s
17   preliminary injunction ruling and issued the mandate on August 8, 2019. Dkt Nos. 58, 59.
18           7.      DomainTools has indicated its intent to file a motion to dismiss DNCL’s claims
19   under the federal Computer Fraud and Abuse Act and the Washington Consumer Protection
20   Act.
21           8.      The parties hereby stipulate and agree to the following briefing schedule:
22                   •   DomainTools’ Motion to Dismiss: Due September 3, 2019.
23                   •   DNCL’s Response to DomainTools’ Motion to Dismiss: Due October 1,
24                       2019.
25                   •   DomainTools’ Reply ISO Motion to Dismiss: Due October 22, 2019.
26           9.      The parties further agree and stipulate to stay all discovery until fourteen (14)
27   days after this Court enters an order on DomainTools’ forthcoming motion to dismiss.
28
     STIPULATION AND ORDER FOR BRIEFING                              ORRICK, HERRINGTON & SUTCLIFFE LLP
     SCHEDULE AND STAY: Case No. 2:18-CV-874          -1-                   701 Fifth Avenue, Suite 5600
                                                                           Seattle, Washington 98104-7097
                                                                                    +1-206-839-4300
1            IT IS SO STIPULATED.
2            DATED this 15th day of August, 2019.
3
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
4
                                               By:     s/Aravind Swaminathan
5                                                      s/Melanie D. Phillips
                                                       s/Jacob M. Heath
6                                                    Aravind Swaminathan (State Bar No. 33883)
                                                     aswaminathan@orrick.com
7                                                    Melanie D. Phillips (State Bar No. 48945)
                                                     mphillips@orrick.com
8                                                    Orrick, Herrington & Sutcliffe, LLP
                                                     701 Fifth Avenue, Suite 5600
9                                                    Seattle, WA 98104
                                                     Telephone: 206-839-4300
10                                                   Facsimile: 206-839-4301
11                                                   Jacob M. Heath (admitted Pro Hac Vice)
                                                     jheath@orrick.com
12                                                   1000 Marsh Road
                                                     Menlo Park, CA 94025-1015
13                                                   Telephone: 650-614-7400
                                                     Facsimile: 650-614-7401
14
                                                      Attorneys for Defendant DomainTools, LLC
15

16                                             DAVIS WRIGHT TREMAINE LLP
17                                             By:       s/Stephen Rummage
                                                         s/James Corning
18                                                   James Corning (State Bar No. 45117)
                                                     jamescorning@dwt.com
19                                                   Stephen M. Rummage, WSBA #11168
                                                     steverummage@dwt.com
20                                                   1201 Third Avenue, Suite 2200
                                                     Seattle, Washington 98101-3045
21                                                   Telephone: (206) 622-3150
                                                     Facsimile: (206) 757-7700
22
                                                     Attorneys for Plaintiff Domain Name
23                                                   Commission Limited
24

25

26

27

28
     STIPULATION AND ORDER FOR BRIEFING                          ORRICK, HERRINGTON & SUTCLIFFE LLP
     SCHEDULE AND STAY: Case No. 2:18-CV-874    -2-                     701 Fifth Avenue, Suite 5600
                                                                       Seattle, Washington 98104-7097
                                                                                +1-206-839-4300
1                                                 ORDER
2            IT IS HEREBY ORDERED that DomainTools’ Motion to Dismiss is due on
3
     September 3, 2019, DNCL’s response to DomainTools’ Motion to Dismiss is due on October
4
     1, 2019, and DomainTools’ reply in support of its Motion to Dismiss is due on October 22,
5
     2019. All discovery is stayed pending resolution of the motion to dismiss. Within 14 days of
6

7    resolution of the motion to dismiss, the parties shall file a joint report with a scheduling

8    proposal.

9

10
             Dated this 16th day of August, 2019.
11

12                                                      A
                                                        Robert S. Lasnik
13                                                      United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER FOR BRIEFING                               ORRICK, HERRINGTON & SUTCLIFFE LLP
     SCHEDULE AND STAY: Case No. 2:18-CV-874         -3-                     701 Fifth Avenue, Suite 5600
                                                                            Seattle, Washington 98104-7097
                                                                                     +1-206-839-4300
